Order entered June 2, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00618-CV

IN RE PB DEWBERRY, DEWBERRY COMPANIES, LC, DEWBERRY ARCHITECTS,
  INC., DEWBERRY CONSULTANTS, DEWBERRY ENGINEERS, AND PARSONS
                      BRINKERHOFF, Relators

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-14844

                                             ORDER
       Before the Court is relators’ May 31, 2016 petition for writ of mandamus. The Court

requests that real party in interest, TMV, LLC d/b/a/ Triune, and respondent file their responses

to the petition, if any, on or before June 14, 2016.


                                                        /s/   ROBERT M. FILLMORE
                                                              JUSTICE